DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite the limitation “a melting temperature of the second encapsulating layer is higher than a melting temperature of the phase change material and a maximum operating temperature of the one or more electronic devices” which renders the claims indefinite. Different electronic devices can have a vast range of maximum operating temperatures. Similarly, different PCMs can have a vast range of melting temperatures. Therefore, this limitation fails to clearly establish what encapsulating layer materials are encompassed by the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0314870 A1 (herein “Lin”).
Regarding claim 1, Lin discloses a substrate (1) (Figs. 1-7) comprising: a first surface (bottom surface) configured to be bonded to one or more electronic devices [0023]; a heat storing region (11) embedded in the substrate and proximate to a second surface opposite the first, the heat storing region comprises a phase change material ([0020]) encapsulated by an encapsulating layer (the layer above cavity 11 seen in Fig. 3); and a heat transfer layer (313/314) embedded within the substrate and thermally connecting the heat storing region to the one or more electronic devices.
Regarding claim 10, Lin discloses an assembly (Figs. 1-7) comprising: a substrate (1) having a first surface (bottom surface) and a second surface (top surface) opposite the first surface; one or more electronic devices ([0023]) bonded to the first surface of the substrate; a heat storing region (11) embedded within the substrate and proximate to the second surface, the heat storing region comprises a phase change material ([0020]) encapsulated by an encapsulating layer (the layer above cavity 11 seen in Fig. 3); and a heat transfer layer (313/314) embedded within the substrate and thermally connecting the heat storing region to the one or more electronic devices.
Regarding claims 2 and 11, Lin discloses that the substrate is formed from copper ([0022]).
Regarding claims 3 and 13, Lin discloses that the heat transfer layer comprises an inlay (at 313/314) formed from a material having thermal conductivity greater than 100 W/m*K (copper)
Regarding claims 8 and 18, Lin discloses that the heat storing region is disposed around a perimeter of the second surface (seen in Fig. 1).
Regarding claim 12, Lin discloses a plurality of heat sink fins disposed on the second surface (seen in Figs. 2 and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 9-10, and 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 2012/0206880 A1 (herein “Andres”).
Regarding claims 1, 4, 10, and 14, Lin discloses a substrate (1) (Figs. 1-7) comprising: a first surface (bottom surface) configured to be bonded to one or more electronic devices [0023]; and a heat transfer layer (11) embedded within the substrate and thermally connecting the heat storing region to the one or more electronic devices.
While Lin does disclose embedded heat storing regions and embedded heat transfer layers. Lin does not disclose a first heat storing region embedded in the substrate comprising a solid-liquid phase change material.
Andres discloses a heat dissipation substrate assembly (Figs. 1-3) ([0013]) similar to Lin and the present invention; including: a heat storing region (38) encapsulated by an encapsulating layer (22) formed at a periphery of the assembly and disposed around a central region of the substrate, the heat storing region comprising a solid-liquid phase change material (38) ([0019]); and a heat transfer layer (14) comprising a heat pipe.
It would have been obvious to one of ordinary skill in the art to modify the substrate of Lin with the heat storing region and heat transfer layer teachings of Andres in order to store excess heat during peak conditions, thereby obviating the need for an extensive cooling apparatus which would be excessive during non-peak operations of the electronics (Andres: [0019]).
Regarding claims 5 and 15, the combined teachings disclose that the phase change material is paraffin wax (Andres: [0019]).
Regarding claims 9 and 19, Andres does not explicitly disclose a second concentric heat storing region, however, Andres does disclose that the thermal capacitor, i.e., heat storing region, comprises at least one thermally conductive receptacle; Andres also states that the cooling assembly will not approach the critical temperature unless the phase change material melts. Therefore, it would have been obvious for one of ordinary skill in the art to try to provide additional heat storing regions in order to anticipate even greater peak conditions which might otherwise damage the electronic component. One of ordinary skill would anticipate greater peak conditions if overpowering/overclocking the electronic device, using a different electronic device which generates more heat, and/or using more electronic devices.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Andres and US 2008/0272331 A1 (herein “Mohapatra”).
The combined teachings disclose that the PCM is encapsulated by a metal but do not explicitly disclose that the PCM is encapsulated by one of the claimed metals. However, Mohapatra discloses using palladium, platinum and rhodium to encapsulate a PCM ([0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the substrate of the combined teachings with the material teachings of Mohapatra, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 2022 July 27 have been fully considered but they are not persuasive.
Applicant states that the claims have been amended to overcome the 112(b) rejections (p.6).
While claims 1 and 10 have been amended to overcome the 112(b) rejection, claims 9 and 19 were not, and therefore claims 9 and 19 remain rejected.
Applicant argues that Lin does not disclose both a substrate and an encapsulating layer (p.7).
It is noted that claim 1 establishes that the encapsulating layer is part of the substrate. “A substrate for an electronic assembly comprising: . . .” The prior art teaches the same – element 1 is the substrate and there is an encapsulating layer above the heat-storing region 11 to encapsulate the phase change material within the substrate. The figures clearly show that the heat-storing region is encapsulated.
Applicant also states that the Office Action does not point to which element of Lin it asserts as being the substrate and which element it asserts as being the encapsulating layer (p. 7).
The examiner believes that these features are clearly shown in the cited drawings, however, the examiner has provided further detail in the rejection above. It is noted that Applicant made no attempt to contact the examiner to clarify this issue prior to filing the response.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763